Case Case
     8:21-mj-01148-TGW
          1:21-cr-00028-APM
                         Document
                             Document
                                  15 Filed
                                      95-1 02/23/21
                                            Filed 03/22/21
                                                      Page 1Page
                                                             of 6 PageID
                                                                  1 of 6 106
Case Case
     8:21-mj-01148-TGW
          1:21-cr-00028-APM
                         Document
                             Document
                                  15 Filed
                                      95-1 02/23/21
                                            Filed 03/22/21
                                                      Page 2Page
                                                             of 6 PageID
                                                                  2 of 6 107
Case Case
     8:21-mj-01148-TGW
          1:21-cr-00028-APM
                         Document
                             Document
                                  15 Filed
                                      95-1 02/23/21
                                            Filed 03/22/21
                                                      Page 3Page
                                                             of 6 PageID
                                                                  3 of 6 108
Case Case
     8:21-mj-01148-TGW
          1:21-cr-00028-APM
                         Document
                             Document
                                  15 Filed
                                      95-1 02/23/21
                                            Filed 03/22/21
                                                      Page 4Page
                                                             of 6 PageID
                                                                  4 of 6 109
Case Case
     8:21-mj-01148-TGW
          1:21-cr-00028-APM
                         Document
                             Document
                                  15 Filed
                                      95-1 02/23/21
                                            Filed 03/22/21
                                                      Page 5Page
                                                             of 6 PageID
                                                                  5 of 6 110
Case Case
     8:21-mj-01148-TGW
          1:21-cr-00028-APM
                         Document
                             Document
                                  15 Filed
                                      95-1 02/23/21
                                            Filed 03/22/21
                                                      Page 6Page
                                                             of 6 PageID
                                                                  6 of 6 111
